

115 HRES 368 IH: Disapproving of the irresponsible actions and negligence of President Trump which may have caused grave harm to United States national security.
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 368IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Mr. Thompson of California (for himself, Ms. Eshoo, Ms. Schakowsky, Mr. Hastings, Mr. Gutiérrez, and Mr. Ruppersberger) submitted the following resolution; which was referred to the Permanent Select Committee on Intelligence, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONDisapproving of the irresponsible actions and negligence of President Trump which may have caused
			 grave harm to United States national security.
	
 Whereas classified national security information is information created or received by an agency of the Federal Government or a Government contractor that would damage national security if improperly released;
 Whereas, since 1940, the President has managed the system of classifying information by Executive order;
 Whereas the most recent order concerning classified national security information is Executive Order 13526, signed by President Obama on December 29, 2009;
 Whereas, on Wednesday, May 10, 2017, the President of the United States met with Russian Foreign Minister Sergey Lavrov and Russian Ambassador Sergey Kislyak in the Oval Office;
 Whereas according to a White House official speaking to the Washington Post, the President described classified details about an Islamic State terrorist threat citing information relayed to the United States through an intelligence-sharing agreement;
 Whereas information shall not be considered for classification unless its unauthorized disclosure could reasonably be expected to cause identifiable or describable damage to the national security, in accordance with section 1.2 of Executive Order 13526, and it pertains to one or more of—
 (1)military plans, weapons systems, or operations; (2)foreign government information;
 (3)intelligence activities (including covert action), intelligence sources or methods, or cryptology; (4)foreign relations or foreign activities of the United States, including confidential sources;
 (5)scientific, technological, or economic matters relating to the national security; (6)United States Government programs for safeguarding nuclear materials or facilities;
 (7)vulnerabilities or capabilities of systems, installations, infrastructures, projects, plans, or protection services relating to the national security; or
 (8)the development, production, or use of weapons of mass destruction; Whereas disclosing classified information severely damages intelligence capabilities, exposes insight on ongoing intelligence activities within the United States and with foreign partners, and ultimately undermines national security;
 Whereas, in accordance with section 1.2 of Executive Order 13526— (1)Top Secret information could be expected to cause exceptionally grave damage to the national security;
 (2)Secret information could be expected to cause serious damage to the national security; and (3)Confidential information could be expected to cause damage to the national security;
 Whereas disclosing classified information obtained through foreign allies without the pursuant of an orderly process with the originating authority undermines United States partner agreements that were put in place to facilitate the sharing of information;
 Whereas disclosing classified information to a key adversary without proper processes or the proper consultation of intelligence community leaders is an abuse of executive privilege; and
 Whereas the President’s actions endanger information-sharing agreements with foreign partners that are vital in filling intelligence gaps to thwart threats and such actions endanger the safety and security of men and women who put their lives on the line to protect the Nation and the American people: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)the President’s irresponsible actions and negligence undermined the confidence of our partners; and
 (2)such actions may have caused grave harm to the national security of the United States. 